ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-281 and DRB 15-396, recommending that THOMAS G. FREY, formerly of METUCHEN, who was admitted to the bar of this State in 1989, and who has been temporarily suspended from the practice of law since June 11, 2013, be suspended from the practice of law for a period of one year for his unethical conduct in DRB 15-281, and disbarred pursuant to Rule l:20-13(c), based on a motion for final discipline in DRB 15-396;
And the Disciplinary Review Board having concluded that in DRB 15-281, respondent violated RPC 5.5(a)(l)(practicing law *546while suspended) and RPC 8.4(d)(conduct prejudicial to the administration of justice);
And the disbarment recommendation in DRB 15-396 having been based on respondent’s guilty plea to two counts of a seven-count indictment filed in the United States District Court for the District of New Jersey charging respondent with conspiracy to obstruct and affect interstate commerce by extortion, in violation of 18 U.S.C. § 1951 (a), and wire fraud conspiracy, in violation of 18 U.S.C. § 1349, conduct that violates RPC 8.4(b)(commission of a criminal act that reflects adversely on a lawyer’s honesty, trustworthiness or fitness as a lawyer), and RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation);
And THOMAS G. FREY having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that THOMAS G. FREY be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that THOMAS G. FREY be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that THOMAS G. FREY comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.